United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
                                                              April 24, 2003

               IN THE UNITED STATES COURT OF APPEALS      Charles R. Fulbruge III
                       FOR THE FIFTH CIRCUIT                      Clerk



                            No. 02-21042
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

JOSE LOUIS VELASQUEZ,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-01-CR-271-1
                      --------------------

Before DAVIS, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     Jose Louis Velasquez entered a guilty plea to a charge of

possession of a firearm by a felon and was sentenced to fifty-six

months’ imprisonment and three years’ supervised release.

Velasquez argues that 18 U.S.C. § 922(g)(1) is an

unconstitutional exercise of Congress’s power under the Commerce

Clause because the regulated activity does not substantially


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 02-21042
                               -2-

affect interstate commerce.    Alternatively, he argues that the

indictment and the factual basis for his plea were defective.

     Velasquez raises his arguments solely to preserve them for

possible Supreme Court review.    As he acknowledges, his arguments

are foreclosed by existing Fifth Circuit precedent.    United

States v. Daugherty, 264 F.3d 513, 518 (5th Cir. 2001), cert.

denied, 534 U.S. 1150 (2002); United States v. Gresham, 118 F.3d

258, 264-65 (5th Cir. 1997); United States v. Fitzhugh, 984 F.2d

143, 145-46 (5th Cir. 1993).    Accordingly, the judgment of the

district court is AFFIRMED.

     AFFIRMED.